Order of February 8, 1936, reversed on the facts, without costs, and motion of plaintiffs granted to the following effect, viz.: That the order of January 29, 1936, be modified, upon the payment by the plaintiffs to the defendant of the sum of fifty dollars by reciting the motion embodied in the order to show cause of January 29, 1936, and by striking out the ordering clause and inserting in place thereof the following: “ Ordered that the two judgments of May 29, 1935, in each case, entered upon the orders of the Appellate Division, be consolidated and that there be inserted in each consolidated judgment the following: ‘Adjudged that the judgment of the County Court of Monroe County entered in the Monroe County Clerk’s office on the 19th day of February, 1935, be, and the same hereby is, reversed on the law.’ ” Memorandum: We construe the motion of the plaintiff (show cause order of January 29, 1936) as one to reargue the former motion and resettle it by granting amendments of the judgments of May 29, 1935. We are of the opinion that the judgments of May 29, 1935, as entered were amendable but that terms should be imposed upon granting the order to amend, for the irregularities *926which necessitate the amendments occurred through acts of the plaintiffs’ attorney. All concur. (The order denies motions to amend judgments of reversal entered upon the orders of the Appellate Division.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.